Appeal from a judgment of Oneida County Court (Dwyer, J.), entered Janu*872ary 4, 2000, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice by reducing the sentence to a five-year determinate term of imprisonment and as modified the judgment is affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]) and sentencing him as a second felony offender to an eight-year determinate term of imprisonment. Upon our review of the record, we modify the judgment as a matter of discretion in the interest of justice by reducing the sentence to a five-year determinate term of imprisonment. We have examined defendant’s remaining contentions and conclude that they are lacking in merit. Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.